 


 HR 3891 ENR: National Fish and Wildlife Foundation Establishment Act Amendment of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3891 
 
AN ACT 
To amend the National Fish and Wildlife Foundation Establishment Act to increase the number of Directors on the Board of Directors of the National Fish and Wildlife Foundation. 
 
 
1.Short titleThis Act may be cited as the National Fish and Wildlife Foundation Establishment Act Amendment of 2008. 
2.Board of directors of the foundationSection 3(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702(a)) is amended by striking paragraph (1) and inserting the following: 
 
(1)In generalThe Foundation shall have a governing Board of Directors (referred to in this Act as the Board), which shall consist of 30 Directors appointed in accordance with subsection (b), each of whom shall be a United States citizen. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
